                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

LANDING TITLE AGENCY, INC.,

              Plaintiff,

v.                                                       Case No. 6:19-cv-508-Orl-37GJK

GREENWICH INSURANCE
COMPANY,

              Defendant.


                                  ORDER TO STRIKE

       Before the Court is Defendant’s motion to dismiss Plaintiff’s Complaint pursuant

to Federal Rules of Civil Procedure 12(b)(7) and 19 for failure to join an indispensable

party. (Doc. 7 (“Motion”).) As the Motion fails to comply with Local Rule 3.01(g), it is

due to be stricken.

       Rule 3.01(g) requires that movants include with most motions “a statement (1)

certifying that the moving counsel has conferred with opposing counsel and (2) stating

whether counsel agree on the resolution of the motion.” For motions to dismiss, Rule

3.01(g) only exempts motions “to dismiss for failure to state a claim upon which relief can

be granted.” Clearly, Defendant’s Motion seeking dismissal of Plaintiff’s Complaint for

failure to join an indispensable party falls outside this slim exemption. Because the

Motion fails to include the required 3.01(g) certification, it is stricken. Counsel for

Defendant are reminded of their obligation to thoroughly review the Local Rules before

seeking relief in this Court.

                                            -1-
       Accordingly, the Clerk is DIRECTED TO STRIKE Defendant’s Motion to Dismiss

Plaintiff’s Complaint (Doc. 7).

       DONE AND ORDERED in Chambers in Orlando, Florida, on March 21, 2019.




Copies to:
Counsel of Record




                                       -2-
